UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-KSB þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-29185 Save the World Air, Inc. (Exact name of registrant as specified in its charter) Nevada 52-2088326 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 235 Tennant Avenue Morgan Hill, California 95037 (Address, including zip code, of principal executive offices) (408)-778-0101 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None. Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.001 par value. Check whether the Registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ No o Check if disclosure of delinquent filers in response to Item405 of RegulationS-B is not contained in this form, and no disclosure will be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Registrant’s revenues for its most recent fiscal year: $39,000 The aggregate market value of voting and non-voting common equity held by non-affiliates of the Registrant was approximately $43,800,893 as of March 17, 2008, based upon the average of the high and low bid prices on the OTC Bulletin Board reported for such date. This calculation does not reflect a determination that certain persons are affiliates of the Registrant for any other purpose. The number of shares of the Registrant’s Common Stock outstanding as of March 17, 2008 was 54,751,117 shares. DOCUMENTS INCORPORATED BY REFERENCE Transitional Small Business Disclosure Format (Check one): Yes o No þ SAVE THE WORLD AIR, INC. FORM 10-KSB INDEX Page PART I 3 Item1 Business 3 Item2 Properties 27 Item3 Legal Proceedings 27 Item4 Submission of Matters to a Vote of Security Holders 28 PART II 29 Item5 Market for Common Equity and Related Stockholder Matters 29 Item6 Management’s Discussion and Analysis or Plan of Operation 30 Item7 Financial Statements 37 Item8 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 37 Item8A Controls and Procedures 37 Item8B Other Information 38 PART III 39 Item9 Directors and Executive Officers of Registrant 39 Item10 Executive Compensation 43 Item11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 47 Item12 Certain Relationships and Related Transactions 48 Item13 Exhibits 50 Item14 Principal Accountant Fees and Services 52 SIGNATURES 53 i PART I Forward-Looking Statements This Annual Report on Form 10-KSB contains forward-looking statements. These forward-looking statements include predictions regarding our future: • revenues and profits; • customers; • research and development expenses and efforts; • scientific and other third-party test results; • sales and marketing expenses and efforts; • liquidity and sufficiency of existing cash; • technology and products; • the outcome of pending or threatened litigation; and • the effect of recent accounting pronouncements on our financial condition and results of operations. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “expects,” “anticipates,” “believes,” “estimates,” “continues,” or the negative of such terms, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth below under the heading “Risk Factors.” All forward-looking statements included in this document are based on information available to us on the date hereof. We assume no obligation to update any forward-looking statements. Item1. Business The discussion of our business is as of the date of filing this report, unless otherwise indicated. Overview We are a green technology company that leverages a suite of patented, patent-pending and licensed intellectual properties related to the treatment of fuels. Technologies patented by, or licensed to, us utilize either magnetic or uniform electrical fields to alter physical characteristics of fuels and are designed to create a cleaner combustion. Cleaner combustion has been shown to improve performance, enhance fuel economy and/or reduce harmful emissions in laboratory testing. Our ECO ChargR™ and MAG ChargR™ products use fixed magnetic fields to alter some physical properties of fuel, by incorporating our patented and patent-pending ZEFS and MK IV technologies.We differentiate ECO ChargR and MAG ChargR products based on their differing attributes and marketing focus. ECO ChargR products are primarily designed to reduce harmful emissions and MAG ChargR products are primarily designed to enhance performance and fuel economy.
